 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   OSCAR ALCARAZ JR.,               )                 Case No.: 1:19-cv-0165 - JLT
                                      )
12            Plaintiff,              )                 ORDER TO DEFENDANT TO SHOW CAUSE
                                      )                 WHY SANCTIONS SHOULD NOT BE IMPOSED
13       v.                           )
                                      )                 FOR FAILURE TO COMPLY WITH THE
14   COMMISSIONER OF SOCIAL SECURITY, )                 COURT’S ORDER
                                      )
15            Defendant.              )
                                      )
16
17          Oscar Alcaraz Jr. seeks judicial review of a decision denying his application for Social Security
18   benefits. (Doc. 1) On February 6, 2019, the Court issued its Scheduling Order, setting forth the
19   applicable deadlines. (Doc. 3)
20          Plaintiff served a confidential letter brief upon Defendant on August 19, 2019. (Doc. 10)
21   Pursuant to the terms of the Scheduling Order, within thirty-five days of the date of service of the
22   confidential letter brief, the Commissioner was to serve a response and file a proof of service. (Doc. 3
23   at 2) The Commissioner has not filed a proof of service indicating a response was served upon Plaintiff
24   and did not request an extension of time to comply.
25          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
26   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
27   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
28   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions.

                                                         1
 1   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court impose
 2   sanctions, including terminating sanctions, for a party’s failure to obey a court order or failure to
 3   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
 4   (imposing sanctions terminating for failure to comply with an order); Malone v. U.S. Postal Service,
 5   833 F.2d 128, 130 (9th Cir. 1987) (imposing terminating sanctions for failure to comply with a court
 6   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (sanctions for failure to prosecute
 7   and to comply with local rules).
 8           Accordingly, the Commissioner is ORDERED to show cause within fourteen days why
 9   sanctions should not be imposed for the failure to follow the Court’s Order or to serve a response to
10   Plaintiff’s confidential letter brief and file proof of service with the Court.
11
12   IT IS SO ORDERED.
13       Dated:    September 24, 2019                            /s/ Jennifer L. Thurston
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
